USDC IN/ND case 1:20-cv-00085-WCL-SLC document 19 filed 05/06/20 page 1 of 12


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

LAWRENCE CHANDLER,                                )
                                                  )
        Plaintiff,                                )
                                                  )
   v.                                             )    CIVIL NO. 1:20CV85
                                                  )
KOHL’S DEPARTMENT STORES, INC.                    )
d/b/a KOHL’S, and GERALD SMITH,                   )
                                                  )
        Defendant.                                )

                                      OPINION AND ORDER

        This matter is before the court on a motion to remand, filed by the Plaintiff, Lawrence

Chandler (“Chandler”) on March 19, 2020. Defendants, Kohl’s Department Stores, Inc. d/b/a

Kohl’s (“Kohl’s”) and Gerald Smith (“Smith”), filed their response on April 16, 2020, to which

Chandler replied on April 23, 2020.

        For the following reasons, the motion to remand will be granted.

                                            Discussion

        Chandler filed his Complaint against Kohl’s and Smith on January 8, 2020 in the Allen

County Superior Court. Complaint for Damages [ECF No. 1-2]. Chandler alleged that

he was on the premises of Kohl’s store #0679, located at 10310 Maysville Road, Fort Wayne,

Indiana, on February 4, 2018 when he slipped and fell on the wet floor. Id. at Count I, ¶ 1. In his

Complaint, Chandler alleges that the negligence of Kohl’s caused the subject slip and fall, and he

seeks various items of personal injury damages as a result thereof. Id. at Count I, ¶¶2, 5-6.

Plaintiff also claims that Kohl’s and Store Manager Smith were negligent in “failing to

properly inspect, maintain, and keep its property in a safe condition and warn of the danger.” Id.
USDC IN/ND case 1:20-cv-00085-WCL-SLC document 19 filed 05/06/20 page 2 of 12


at Count I, ¶ 2. Plaintiff further claims that Smith is liable for “negligently hiring and failing to

properly train and oversee employees” in his capacity as the Kohl’s’ Store Manager. Id. at Count

I, ¶ 3.

          On February 21, 2020, Kohl’s and Smith petitioned to remove this action to the United

States District Court for the Northern District of Indiana, Fort Wayne Division, on the basis of

diversity of citizenship pursuant to 28 U.S.C. § 1332 [ECF No. 1]. In their Petition, Kohl’s and

Smith asserted that Kohl’s is incorporated under the laws of the State of Delaware, and has its

principal place of business in the State of Wisconsin. Id. at ¶ 3. Defendants further asserted that

while Smith was a non-diverse defendant, his residency status was not an impediment to removal

of this action under the doctrine of fraudulent joinder, citing Conk v. Richards & O’Neil, LLP, 77

F.Supp.2d 956 (S.D. Ind. 1999). Specifically, Defendants argue that Smith was not even working

at the time of the incident, such that his actions could not have created or prevented the subject

slip-and-fall, and any claims to the contrary were made merely in an effort to destroy diversity of

citizenship and prevent removal under 28 U.S.C. § 1332.

          The defendant bears a “heavy burden” to establish a claim of fraudulent joinder. Gross v.

FCA US LLC, 2017 WL 6065234, at *5 (N.D. Ill. Dec. 7, 2017). “Under the doctrine of

fraudulent joinder, an out-of-state defendant's right of removal premised on diversity jurisdiction

cannot be defeated by joinder of a nondiverse defendant against whom the plaintiff's claim has no

chance of success.” Land v. Int'l Bus. Machines Corp., 108 F. Supp. 3d 632, 636 (S.D. Ind.

2015). “Fraudulent joinder occurs either when there is no possibility that a plaintiff can state a

cause of action against nondiverse defendants in state court, or where there has been outright

fraud in plaintiff's pleading of jurisdictional facts.” Gottlieb v. Westin Hotel Co., 990 F.2d 323,


                                                   2
USDC IN/ND case 1:20-cv-00085-WCL-SLC document 19 filed 05/06/20 page 3 of 12


327 (7th Cir. 1993).

        “To establish fraudulent joinder, a removing defendant “must show that, after resolving

all issues of fact and law in favor of the plaintiff, the plaintiff cannot establish a cause of action

against the in-state defendant.” Morris v. Nuzzo, 718 F.3d 660, 666 (7th Cir. 2013); see also

Poulos v. Naas Foods, Inc., 959 F.2d 69, 73 (7th Cir. 1992). The defendant bears the burden of

showing that the plaintiff cannot establish a cause of action that would defeat diversity. Id. The

ultimate question before the court is whether there is any reasonable possibility that a state court

would rule against the non-diverse defendant. Regency Commercial Associates LLC v. Action 49

Junction I, LLC, 2017 WL 5287168, at *3 (S.D. Ind. Nov. 13, 2017). Any questions or

uncertainties regarding the controlling substantive law must be resolved in favor of the plaintiff.

See, Antonio v. Wal-Mart, 2007 WL 2884371, at *7 (S.D. Ind. Sept. 27, 2007); see also Batoff v.

State Farm Ins. Co., 977 F.2d 848, 851–52 (3d Cir. 1992); Guevara v. Wal-Mart Stores, Inc.,

2007 WL 397490, at *3 (S.D. Tex. Feb. 1, 2007).

        This Court previously examined a claim of fraudulent joinder by the naming of a store

manager in Perry v. Higgins-Ballas, et al., 2018 WL 3158510 (N.D. Ind. June 27, 2018). In that

case, this Court found that the naming of the manager did not meet the standard for fraudulent

joinder and specifically noted that “the district courts in this Circuit that have considered whether

a store manager may be held individually liable have all found Indiana law too unsettled to grant

a defendant’s motion to dismiss the manager for fraudulent joinder—and have remanded the

cases back to state court.” Id. at *3, citing Springer v. Wal-Mart Corp. Office, 2010 WL

3275521, at *1 (N.D. Ind. Aug. 17, 2010); Butler v. Kohl’s Dep't Stores, Inc., 2008 WL 1836684,

at *3 (S.D. Ind. Apr. 23, 2008); Antonio v. Wal-Mart, 2007 WL 2884371, at *7 (S.D. Ind. Sept.


                                                   3
USDC IN/ND case 1:20-cv-00085-WCL-SLC document 19 filed 05/06/20 page 4 of 12


27, 2007). Likewise, in Pickering v. Menard, the court examined the previous district court

decisions on fraudulent joinder of a manager and again found:

       On the basis of the persuasive, on-point authority identified by the Pickerings, and
       in light of Defendants' failure to identify any authority suggesting that Indiana law
       would not entertain the Pickerings' claims against Mr. Streetman, the Court
       concludes that Defendants have failed to meet their “heavy burden” of
       demonstrating there is no reasonable possibility that the Pickerings could prevail.

Pickering v. Menard, Inc., 2018 WL 3126020, at *4 (S.D. Ind. June 26, 2018).

       As noted in Perry and Pickering, prior cases in the Seventh Circuit dealing with this same

issue have established that the naming of a manager does not constitute fraudulent joinder. For

example, in Antonio v. Wal-Mart, 2007 WL 2884371 (S.D. Ind. Sept. 27, 2007), Wal-Mart

argued, as the Defendants do in this case, that its manager was fraudulently joined to the action;

however, the Court in Antonio found that Wal-Mart’s manager was not fraudulently joined and

remanded the case to Indiana state court. See also Butler v. Kohl's Dep't Stores, Inc., 2008 WL

1836684, at *2 (S.D. Ind. Apr. 23, 2008) (adopting the reasoning of Antonio); Springer v. Wal-

Mart Corp. Office, 2010 WL 3275521, at *1 (N.D. Ind. Aug. 17, 2010) (remanding to Indiana

state court because Indiana law was inconclusive on the issue of a store manager’s liability); and

Knebel v. Wal-Mart Stores, Inc., 2009 WL 3124769, at *3 (S.D. Ill. Sept. 24, 2009) (noting

Illinois law, like Indiana law, was unsettled on the issue and remand was appropriate).

       As noted above, any questions or uncertainties regarding the controlling substantive law

must be resolved in favor of the plaintiff. Chandler argues that whether a manager may be held

personally liable for negligence in the performance of his or her job duties is an unsettled area of

law in Indiana. See Antonio, 2007 WL 2884371 at *4. Indiana law has long established that an

employer’s liability does not absolve a negligent employee from personal liability; instead, a


                                                 4
USDC IN/ND case 1:20-cv-00085-WCL-SLC document 19 filed 05/06/20 page 5 of 12


claim may be brought individually against either the employee or the employer or jointly against

both. Biel, Inc. v. Kirsch, 153 N.E.2d 140, 143 (Ind. Ct. App. 1958). Previous holdings by the

Indiana Supreme Court show that a corporate officer may be personally liable for torts in which

he or she has participated, authorized, or directed. State, Civil Rights Comm'n v. Cty. Line Park,

Inc., 738 N.E.2d 1044, 1050(Ind. 2000). However, as noted in Antonio, “the question of what

constitutes participation in, authorization of, or direction of a tort is still subject to some

interpretation.” Antonio v. Wal-Mart, 2007 WL 2884371 at *4.

        The Court in Antonio concluded that the Wal-Mart store manager may be held liable, and

thus was not fraudulently joined, based upon this uncertainty in Indiana law:

        For the purposes of deciding if removal was proper, it is enough to note that
        Indiana law is unsettled regarding the extent that a plaintiff may bring a claim in
        negligence against a store manager, based on a delegation of the premise owner's
        duties toward invitees. It is not clear that the Antonios' claim cannot succeed. For
        this reason, removal under the doctrine of fraudulent joinder was improper and
        remand is appropriate.

Antonio v. Wal-Mart, 2007 WL 2884371, at *7 (S.D. Ind. Sept. 27, 2007). Other jurisdictions

have examined this issue and noted similar uncertainties existed in those jurisdictions that

mandated remand. See, e.g., Guevara v. Wal-Mart Stores, Inc., 2007 WL 397490, at *3 (S.D.

Tex. Feb. 1, 2007) (“the plaintiff had a reasonable possibility of recovering against the store

manager and remand was required.”); Cook v. Lowe's Home Centers, Inc., 2006 WL 3098773, at

*4 (D.S.C. Oct. 30, 2006) (“the fact that a store manager by virtue of his position has a high level

of control over the store, that the store manager in the case at bar is not a sham defendant”).

        Chandler contends that each of the allegations in his Complaint is a recognized,

actionable theory of negligence that alleges breach of a recognized duty, causation, and damages



                                                    5
USDC IN/ND case 1:20-cv-00085-WCL-SLC document 19 filed 05/06/20 page 6 of 12


resulting therefrom. Chandler notes that even if an Indiana court may ultimately determine that

Smith did not owe or breach a duty to the Plaintiff, such an inquiry is immaterial for purposes of

the fraudulent joinder inquiry; instead, the issue is whether there is a possibility that an Indiana

court could recognize such a duty and find a breach. Chandler concludes that Indiana law does

not prohibit his claims against Smith, which alone is sufficient to warrant remand so that an

Indiana state court may reach a conclusion on this issue of Indiana law.

       In response, Defendants point out that, as this Court recently held, a removing defendant

may present uncontested evidence to show that the facts of the case preclude a plaintiff’s claim

against a non-diverse defendant. Gunkel v. Crysler and Costco Wholesale Corp., 2020 U.S. Dist.

LEXIS 27418 at 5-6 (N.D. Ind. 2020). That evidence may come in the form of an uncontroverted

affidavit demonstrating that the nondiverse defendant had “absolutely nothing to do with” the

claims raised by the plaintiff, which would be sufficient to support removal. Id. at 6, citing

Faucett v. Ingersoll-Rand Mining & Mach. Co., 960 F.2d 653, 655 (7th Cir. 1992). Defendants

have submitted Smith’s affidavit in support of their response.

       Defendants state that they are fully aware that the “Indiana law is unsettled regarding the

extent that a plaintiff may bring a claim in negligence against a store manager, based on a

delegation of the premise owner's duties toward invitees…” Antonio v. Wal-Mart, 2007 U.S.

Dist. LEXIS 61166, *16. However, Defendants contend that the issue is otherwise addressed in

Indiana law that a corporate officer, stockholder, director, agent, or employee is not personally

liable for the alleged torts of the corporation merely because of his office – the law requires some

additional connection with the tort. See also Greg Allen Const. Co., Inc. v. Estelle, 798 N.E.2d

171, 173 (Ind. 2003); State Civil Rights Com’n v. County Line Park, Inc., 738 N.E.2d 1044, 1050


                                                  6
USDC IN/ND case 1:20-cv-00085-WCL-SLC document 19 filed 05/06/20 page 7 of 12


(Ind. 2000); Hanson v. St. Luke’s United Methodist Church, 682 N.E.2d 1314 (Ind. Ct. App.

1997); Bowling v. Holdeman, 413 N.E.2d 1010 (Ind. Ct. App. 1980).

        Defendants note that Chandler’s claims against Smith sound in negligence. In order

to prove negligence, Plaintiffs must show Smith had “(1) a duty imposed by law to do

or not do a certain act(s); (2) a violation of that duty by an act or omission constituting a breach

of that duty; and (3) injury caused by such breach of duty.” Perry v. NIPSCO, 433 N.E.2d 44, 49

(Ind. 1982). In describing the duty of care owed by premises owners to invitees, Indiana courts

have held that owner may be held liable if the owner (1) knew that the condition existed and

realized that it represented an unreasonable danger to the invitee, or should have discovered the

condition and its danger; (2) should have expected that the invitee would not discover or realize

the danger of the condition, or would fail to protect herself against it; and (3) failed to use

reasonable care to protect the invitee against the danger. Burrell v. Meads, 569 N.E.2d 637, 641

(Ind. 1991) adopting The Restatement (Second) of Torts, §343 (1965).

        However, negligence cannot be inferred from the mere fact of an accident. Northern

Indiana Public Service Co. v. Stokes, 493 N.E.2d 175, 179 (Ind. Ct. App. 1986). A plaintiff can

recover in negligence only if he establishes that the defendant breached a duty owed to the

plaintiff that was the proximate cause of the plaintiff’s injuries. Id. Since an invitor is not the

insurer of the invitee’s safety, before liability may be imposed, the invitor must be shown to have

actual or constructive knowledge of the danger. Schultz v. Kroger Co., 963 N.E.2d 1141, 1144

(Ind. App. 2012).

        Defendants argue that, based on the above, there is no reasonable possibility that an

Indiana Court would find Smith to be personally liable to Chandler’s negligence claim.


                                                   7
USDC IN/ND case 1:20-cv-00085-WCL-SLC document 19 filed 05/06/20 page 8 of 12


Defendants reiterate that Smith was not the owner of the premises, nor can he be said to have

extended an invitation to Chandler to shop at the Kohl’s store. Defendants also point out that

there is no indication in the pleadings that there was a personal relationship between Smith and

Chandler existing outside of any business relationship between Kohl’s and Chandler which may

have given rise to a tort implicating Smith’s own conduct.

       Defendants further point out that Smith was not present at Kohl’s at the time of the

incident alleged by Chandler in his Complaint. Therefore, he was not the “manager on duty,”

and could not be charged with actual or constructive knowledge of any wet floor, warn any

invitees of any associated danger, or have been negligent in inspecting, maintaining, and keeping

the floors of the Kohl’s store in a safe condition. Defendants argue that Smith could not have

been supervising or directing any action on the part of the manager on duty, or any other

employee at that time. Nor was Smith involved in the training of the manager on duty, who

received her initial substantive training at another Kohl’s location, and subsequent further

training conducted by Kohl Department Stores, Inc. on an annual basis by means of e-learning.

       Defendants further contend that Smith cannot be held liable for any negligent hiring or

retention of any employee that was actually present at the time of the subject incident.

Defendants rely on Gunkel, supra at 12:

       Although Indiana recognizes the tort of negligent hiring and retention of an
       employee, it is claim that can only be asserted against the employer. See Frye v.
       Am. Painting Co., 642 N.E.2d 995, 998 (Ind. Ct. App. 1994) (noting that Indiana
       has adopted the Restatement (Second) of Torts § 317 for application to such
       cases). The Restatement expressly refers to the duty owed by the "master" as it
       relates to his control over "his servant." Id. Moreover, the tort only applies when
       the employee "steps beyond the recognized scope of his employment to commit a
       tortious injury upon a third party." Tindall v. Enderle, 162 Ind. App. 524, 320
       N.E. 2d 764, 767-68 (Ind. Ct. App. 1974). "[T]he proper vehicle for a direct action


                                                 8
USDC IN/ND case 1:20-cv-00085-WCL-SLC document 19 filed 05/06/20 page 9 of 12


       aimed at recovering the damages resulting from a specific act of negligence
       committed by an employee within the scope of his employment" is the doctrine of
       respondeat superior. Id. at 768.

Relying on Gunkel, Defendants assert that any claim that Smith was negligent in hiring or

retaining the manager on duty, or any other employee present at the time of the incident must be

properly be asserted against Kohl’s rather than against Smith personally.

       However, as Chandler points out, Smith’s presence at the store is immaterial to

Chandler’s claims. Chandler has not alleged that Smith was the manager on duty at the time of

the incident, nor does Chandler claim that Smith’s presence (or lack thereof) at the store forms a

basis for his claims. Rather, Chandler has alleged liability based on Smith’s negligence in the

performance of his duties. The allegations of negligence against Smith are that he failed to

properly inspect and maintain the property in a safe condition, failed to warn of the danger, and

failed to properly hire, train, and oversee employees. Smith was the Store Manager of the store

on the date of the Chandler’s fall. Chandler contends that even if Smith was not present on the

date of the Chandler’s fall, he is nonetheless a proper party defendant because liability may be

imposed based upon Kohl’s delegation of its duties to Smith. In Antonio v. Wal-Mart, the court

noted that the store manager “may be held liable if [store] gave her the responsibility and

authority to ensure the safety of its premises.” 2007 WL 2884371, at *7 (S.D. Ind. Sept. 27,

2007). The fact that Indiana law is unclear regarding the nature and extent of such liability was

sufficient to warrant remand in that case. Id.

       Chandler thus concludes that Smith may be held liable under Indiana law, regardless of

his actual presence at the store, if Kohl’s delegated any of its duties or responsibilities to him or

if, even though Kohl’s agent, he exercised control over the premises. Perry v. Higgins-Ballas,


                                                  9
USDC IN/ND case 1:20-cv-00085-WCL-SLC document 19 filed 05/06/20 page 10 of 12


 2018 WL 3158510, at *2 (N.D. Ind. June 27, 2018), citing Marshall v. Erie Ins. Exch., 930

 N.E.2d 628 (Ind. Ct. App. 2010). Despite significant discussion in Antonio and subsequent cases

 regarding potential liability based upon delegation of duties, the Defendants do not address that

 issue either in their Response or in Smith’s Affidavit.

        The Defendants also do not attempt to distinguish the line of cases contrary to their

 position. See Antonio (supra), Butler v. Kohl's Dep't Stores, Inc., 2008 WL 1836684 (S.D. Ind.

 Apr. 23, 2008); Knebel v. Wal-Mart Stores, Inc., 2009 WL 3124769, at *2 (S.D. Ill. Sept. 24,

 2009); Springer v. Wal-Mart Corp. Office, 2010 WL 3275521 (N.D. Ind. Aug. 17, 2010); Perry

 (supra); and Pickering v. Menard, Inc., 2018 WL 3126020, at *3 (S.D. Ind. June 26, 2018).

 Instead, they simply ignore those cases in favor of the sole case identified in this circuit

 dismissing a store manager under these circumstances, Gunkel v. Crysler, 2020 WL 820881

 (N.D. Ind. Feb. 18, 2020).

        However, the recent decision in Gunkel did not address what effect the defendant store’s

 delegation of its duties would have on the plaintiff’s claims against the store manager, nor did the

 opinion distinguish that case from Antonio, et al. The court found no basis for the plaintiff’s

 claim of negligent inspection, warning, and maintenance because the defendant store possessed

 the land. However, possession is not the sole determinant to establish duty; the primary concern

 is who controlled the premises. Yates v. Johnson Cty. Bd. of Comm'rs, 888 N.E.2d 842, 847 (Ind.

 Ct. App. 2008). Gunkel, unlike the prior decisions in this circuit, did not address whether the

 defendant store’s delegation of control to the store manager could create a duty toward invitees,

 even if that duty was normally held by the store itself. See Perry, 2018 WL 3158510 at *2

 (“Therefore, it is possible that [store manager] could be liable on the basis that [store] relied on a


                                                   10
USDC IN/ND case 1:20-cv-00085-WCL-SLC document 19 filed 05/06/20 page 11 of 12


 promise she made to maintain the safety of its store”).

         As in the present case, the store manager’s affidavit in Gunkel alleged that he did not

 initially train the manager on duty at the time of the plaintiff’s injury. The Gunkel decision made

 no mention of the potential delegation to the store manager of the defendant store’s duty to train

 and instead stated that any duty the store manager may have had was owed to the store, not

 the plaintiff. In this case, regardless of initial or ongoing training, Smith may have had a

 delegated duty to ensure such training was implemented and correctly followed. See Knebel,

 2009 WL 3124769 at *3. Likewise, Gunkel found that claims of negligent hiring and retention

 may only be asserted against an employer, but did not discuss the effect of the defendant store’s

 potential delegation of those duties to its store manager as to each employee. Here, the Plaintiff’s

 claims of negligent hiring and retention are not limited to the manager on duty, as the Defendants

 seem to indicate, and instead extend to all employees over which Smith had been delegated

 control.

         The issue of delegation of duty was perhaps the most important factor in every other case

 prior to Gunkel and warrants consideration. By their own admission, the “Defendants are fully

 aware that the Indiana law is unsettled regarding the extent that a plaintiff may bring a claim in

 negligence against a store manager, based on a delegation of the premise owner’s duties toward

 invitees.” Dkt. 17, p. 5. Despite that knowledge, the Defendants completely ignore any

 discussion of the delegation of authority from Kohl’s to Smith, instead asking this Court to

 ignore that issue and effectively create a blanket rule that Indiana law will not recognize a claim

 against a store manager on that basis, even though there has been no change in Indiana law

 settling that issue.


                                                  11
USDC IN/ND case 1:20-cv-00085-WCL-SLC document 19 filed 05/06/20 page 12 of 12


        Clearly, this court need not conclusively determine whether the Plaintiff has a viable

 claim against Smith. Antonio, 2007 WL 2884371 at *7. For the purposes of deciding if removal

 was proper, it is enough to note that Indiana law is unsettled regarding the extent that a plaintiff

 may bring a claim in negligence against a store manager, based on a delegation of the premise

 owner's duties toward invitees. Id. In the present case it is not clear that Chandler’s claims

 cannot succeed. Id. For this reason, removal under the doctrine of fraudulent joinder was

 improper and remand is appropriate. Id.

                                              Conclusion

        Based on the foregoing, Chandler’s motion to remand is hereby GRANTED. This case is

 hereby REMANDED to the Allen County Superior Court.




 Entered: May 6, 2020.


                                                           s/ William C. Lee
                                                           William C. Lee, Judge
                                                           United States District Court




                                                  12
